                       IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF VERMONT




ALBIN MELI, CHARLIE MELI, AND        )
JEREMIE MELI,                        )
           Plaintiffs,               )
                                     )
v.                                   )     Civil Action No. 2:19–CV–71
                                     )
CITY OF BURLINGTON, VERMONT,         )
BRANDON DEL POZO,                    )
JASON BELLAVANCE, AND                )
CORY CAMPBELL                        )
                                     )
            Defendants.              )


______________________________________________________________________

MABIOR JOK,                          )
          Plaintiff,                 )
                                     )
v.                                   )     Civil Action No. 2:19–CV–70
                                     )
CITY OF BURLINGTON, VERMONT,         )
BRANDON DEL POZO,                    )
JASON BELLAVANCE, AND                )
JOSEPH CORROW                        )
                                     )
            Defendants.              )
DEFENDANTS’ MOTION TO STAY DISCOVERY PENDING RESOLUTION OF ALL
           CURRENT DISCOVERY MOTIONS BY THE COURT

       NOW COME Defendants, by and through their attorneys, Lynn, Lynn, Blackman, &

Manitsky P.C., and hereby move that discovery in this matter be stayed until the Court resolves

the pending discovery motions. As noted in Defendants’ simultaneously filed Motion for a

Protective Order and Opposition to Plaintiffs’ Motion for Additional Discovery, Defendants are

rapidly incurring unreasonable discovery expenses reviewing documents requested by Plaintiffs.

The Defendants require clarity from the Court regarding the scope of discovery in this matter,

particularly as it relates to ESI, before it undergoes any additional review of documents. The

Defendants need to know the search terms it will be obligated to use in running searches, the date

ranges, and the custodians. As noted in Brown v. Barnes and Noble, Inc., it is “imperative” that

the Defendants know the overall scope of discovery in this case so as avoid wasting review time

and redoing searches. 2019 WL 7168146, at *4 (S.D.N.Y. Dec. 23, 2019).

       Moreover, Defendants would like the ENE session to be productive, but in order for that

to happen, Defendants will need to have completed a fair amount of its production in these cases.

Given the lack of clarity and disagreement between the parties on the scope of discovery in these

matters, a stay of the ENE deadlines (as well as likely a move of those very same deadlines) is

warranted.
       Finally, a stay is necessary because there are a number of upcoming discovery deadlines

that will need to be changed, and the only way Defendants will be able to provide new proposed

deadlines is if the Defendants know the overall scope of discovery in this matter.

       WHEREFORE, Defendants respectfully request that all discovery in the above-captioned

matters be stayed pending a resolution from the Court on all currently pending discovery

motions.

       DATED at Burlington, Vermont, this 21st day of January, 2020.

                                                     By:/s/ Pietro J. Lynn__________________
                                                        Pietro J. Lynn, Esq.
                                                        Lynn, Lynn, Blackman & Manitsky, P.C.
                                                        76 St. Paul Street
                                                        Burlington, VT 05401
                                                        (802) 860-1500
